Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Peretz et al. (11,251,628) discloses “System for balancing series of cells, including circuits each having three or four cells, including: one or two central cells and additional neighboring cells in each circuit, each neighboring cell being adjacent to one central cells; a local capacitor for each neighboring cell, within a local section of each circuit; one global capacitor at a global section which is common to all the circuits; a plurality of controlled switches; a controller which periodically, repeatedly, and alternately opens and closes some switches to: within each circuit, connect each local capacitor in parallel to a respective neighboring cell; within each circuit, connect each local capacitor in parallel to the central cell if one central cell exists, or to another central cell if two central cells exist, respectively; within each circuit, connect said central cells of all circuits separately or simultaneously to said global  capacitor”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a cascaded conversion system, comprising: a plurality of conversion circuits electrically connected in cascade, wherein each of the plurality of conversion circuits comprises: a DC-side capacitor, wherein the DC-side capacitors of the plurality of conversion circuits are electrically connected in series; a switching unit electrically connected to the DC-side capacitor in parallel and comprising a plurality of bridge arms, wherein each of the plurality of bridge arms comprises a first switch and a second switch; and a control unit coupled to the switching unit and the DC-side capacitor, wherein the control unit is configured to output a driving signal having a switching frequency according to a voltage across the DC-side capacitor for controlling on and off of the switches of the switching unit; wherein in each of the plurality of conversion circuits, the control unit controls the first switch and the second switch to be turned on alternately with the switching frequency according to the driving signal, and wherein in the plurality of bridge arms, all the first switches are turned on and off simultaneously, all the second switches are turned on and off simultaneously, thereby making the voltages across the DC-side capacitors of the plurality of conversion circuits equal.

With respect to independent claim 15, the closest prior art reference Peretz et al. (11,251,628) discloses “System for balancing series of cells, including circuits each having three or four cells, including: one or two central cells and additional neighboring cells in each circuit, each neighboring cell being adjacent to one central cells; a local capacitor for each neighboring cell, within a local section of each circuit; one global capacitor at a global section which is common to all the circuits; a plurality of controlled switches; a controller which periodically, repeatedly, and alternately opens and closes some switches to: within each circuit, connect each local capacitor in parallel to a respective neighboring cell; within each circuit, connect each local capacitor in parallel to the central cell if one central cell exists, or to another central cell if two central cells exist, respectively; within each circuit, connect said central cells of all circuits separately or simultaneously to said global  capacitor”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a voltage equalizing control method configured to control a cascaded conversion system, the cascaded conversion system comprising a plurality of conversion circuits electrically connected in cascade, each of the plurality of conversion circuits comprising a DC-side capacitor and a switching unit, the DC-side capacitors of the plurality of conversion circuits being electrically connected in series, the switching unit being electrically connected to the DC-side capacitor in parallel and comprising a plurality of bridge arms, each of the plurality of bridge arms comprising a first switch and a second switch, the voltage equalizing control method comprising: (a) in each of the plurality of conversion circuits, generating a driving signal having a switching frequency according to a voltage across the DC-side capacitor; and (b) controlling the first switch and the second switch to be turned on alternately with the switching frequency according to the driving signal, controlling all the first switches to be turned on and off simultaneously, and controlling all the second switches to be turned on and off simultaneously, thereby making the voltages across the DC-side capacitors of the plurality of conversion circuits equal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836